


Exhibit 10.4
[ex104mpcslogo.jpg]
OFFICER ANNUAL CASH PERFORMANCE AWARD AGREEMENT


THIS 2013 OFFICER ANNUAL CASH PERFORMANCE AWARD AGREEMENT (this "Agreement") is
entered into as of <DATE> by and between MetroPCS Communications, Inc., a
Delaware corporation, and its applicable subsidiaries and affiliates
(collectively, the "Company"), and "Employee" in connection with Employee's
employment by the Company as <POSITION TITLE>, and grants to the Employee an
annual cash performance award, as set forth below (the "Award"), pursuant to the
MetroPCS Communications, Inc. 2010 Equity Incentive Compensation Plan (as
amended and in effect from time to time, the "Plan") and subject to the
provisions of the Plan, which are incorporated by reference and made a part of
this Agreement, as well as the provisions of this Agreement. The Award is
intended to constitute a Performance Award as defined in the Plan. By acceptance
of the Award, Employee agrees to be bound by all of the terms, provisions,
conditions and limitations of the Plan and this Agreement. For purposes of this
Agreement, “Employment” or “Employed” means employment in the position indicated
in the first sentence of this paragraph, and does not include employment in any
other position in the Company. All capitalized terms have the meanings set forth
in the Plan unless otherwise defined herein.


1.
Plan Framework



(a)The payout under the Award is allocated based on the “2013 Annual Cash
Performance Award Target Opportunity” consisting of the Company/team financial
performance and individual performance on the Employee's position objectives and
individual effectiveness as set forth below. This performance criteria and
target awards approved by the Company's Board of Directors for fiscal year 2013
are provided in the chart below:
2013 Annual Cash Performance Award
Target Opportunity1
XXX% of Annual
Base Salary2
 2013 Measures
 
Metric Weightings
Allocation between Company and Individual Performance
Company/team Performance*
Gross Margin
30%
70%
Adjusted EBITDA per average subscriber
25%
Net Subscriber Additions
25%
Capital expenditures per ending subscriber
10%
Discretionary
10%
Individual Performance
 
30%

_____________________________________
1 Target and maximum levels of performance will be set using the following
criteria:
•
Achieving minimum performance - 0% payout

•
Achieving target performance - 100% payout    

•
Achieving maximum performance - 200% payout



The achievement of any level of performance between 0% and 200% will be
calculated using straight line interpolation.


2 “Annual Base Salary” means the amount the Employee is entitled to receive as
base salary on an annualized basis, including any amounts deferred pursuant to
any deferred compensation program or contributions to the Company's 401(k)
Retirement Savings Plan, but excluding all annual cash performance awards (or
equivalent award for annual performance), bonuses, overtime, long-term equity
incentive awards, welfare benefit premium reimbursements and incentive
compensation, payable by the Company as consideration for the Employee's
services.




--------------------------------------------------------------------------------






*As set for the applicable Business Group (Region or Corporate) to which
Employee belongs throughout the Performance Period.


Business Group:


2013 Measure
Minimum Performance Amount/Level
Target Performance Amount/Level
Maximum Performance Amount/Level
Gross Margin
 
 
 
Adjusted EBITDA per average subscriber
 
 
 
Net Subscriber Additions
 
 
 
Capital expenditures per ending subscriber
 
 
 



(b)The performance period for the award begins on January 1, 2013 and ends on
December 31, 2013 (the "Performance Period").


(c)The Award, if paid, will be paid in cash in the year following the
Performance Period (but in no event later than March 15 following the end of the
Performance Period).


(d)In the event that the Employee is a Covered Employee, the Award will be
considered bifurcated solely for the purpose of designating part of the Award as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the regulations thereunder (the “Performance Award”). Thirty-seven
percent (37%) of the Award (i.e. the 30% “Individual Performance” measures plus
the 7% “Discretionary” Company/team performance measure noted in the table
above) is not intended to constitute a Performance Award. The remaining 63%
percent of the Award (i.e. the 21% “Gross Margin” measure, the 17.5% “Adjusted
EBITDA per average subscriber” measure, the 17.5% “Net Subscriber Additions”
measure and the 7% “Capital expenditures per ending subscriber” measure) shall
be designed as a Performance Award and shall be subject to all the terms and
conditions within the Plan necessary to designate this portion of the Award as a
Performance Award.


(e)The Company reserves the right to change its benefits and the Award
allocation formula at any time without notice for any portion of the Award;
provided, however, that with respect to any portion of the Award that is a
Performance Award, the Company may not make any changes that could result in a
increase in the benefits or the Award allocation formula.


2.
Eligibility



(a)Employee must be actively Employed by the Company on the last day of the
Performance Period to be eligible for the Award (if awarded) and if Employee is
not actively Employed (or otherwise employed) by the Company on the last day of
the Performance Period, Employee forfeits, and shall not be entitled to or
otherwise eligible for, the Award, except as specifically defined within the
Plan.


(b)If Employee commenced Employment after October 31 of the Performance Period,
then Employee is ineligible to receive, and the Company need not pay, the Award.






--------------------------------------------------------------------------------




3.
Proration



(a)If Employee began Employment with the Company after the first day of the
Performance Period and prior to October 31 of the Performance Period, the payout
under the Award shall be prorated as described below, provided Employee has
satisfied the other terms of this Agreement.


(b)If Employee is Employed with the Company and changes positions within the
Company after the first day of the Performance Period but prior to the date the
Board of Directors approves the Company/team financial performance criteria for
the current fiscal year (“Financial Metrics Approval Date”), the payout under
this Award, if any, will not be pro-rated for the Performance Period, provided
Employee has satisfied the other terms of this Agreement. If the Employee begins
Employment after the first day of the Financial Metrics Approval Date but before
October 31 of the Performance Period, the payout under this Award, if any, will
be pro-rated as described below, provided Employee has satisfied the other terms
of this Agreement.


(c)Pro-ration will be calculated by multiplying the total Award by a fraction,
the numerator of which will be the total number of days the Employee was
Employed with the Company during the Performance Period and the denominator of
which will be the total number of days in the Performance Period.


(d)If the Employee changes positions within the Company and the new position has
a different 2013 Annual Cash Performance Award Target Opportunity than this
Award, the payout under this Award, if any, shall be pro-rated based on the time
the Employee participated in the Plan in the Employee's current position covered
by this Award during the Performance Period. Pro-ration for an Employee that
changes positions within the Company with no change in the 2013 Annual Cash
Performance Award Target Opportunity will be calculated by multiplying the total
Award by a fraction, the numerator of which will be the total number of days the
Employee was Employed with the Company during the Performance Period in each
position and the denominator of which will be the total number of days in the
Performance Period in each position. Any new Award attributable to the new
position(s), which has a different 2013 Annual Cash Performance Award Target
Opportunity, would be granted by the Board of Directors of the Company or a
delegated committee thereof, in its discretion, in accordance with the Plan
pursuant to a new Annual Cash Performance Award Agreement, which payout under
such Award, if any, would be prorated based on the time the Employee was
Employed with the Company in such new position during the Performance Period.


4.
Leaves of Absence



If Employee goes on or continues an approved Company leave of absence during the
Performance Period, provided the Employee has satisfied the other applicable
terms of this Agreement, the Employee is eligible for a pro-rated Award
calculated by dividing the number of days that the Employee was not on leave
during the Performance Period by the total number of days in the Performance
Period; provided, however, that such pro-rata calculation will be modified as
necessary to satisfy any federal or state regulations that may be applicable to
the Employee's leave of absence.
5.
Repayments



(a)In accordance with Company Policy HR225, Return of Incentive Pay, the Company
may make an adjustment or recovery of the Award if performance measures upon
which the Award is based are materially restated or otherwise materially
adjusted (collectively, a "Restatement") within 12 months of payment in a manner
that would have materially reduced the size of the Award at the time of payment.




--------------------------------------------------------------------------------




(b)If a Restatement results from an intentional misrepresentation of financial
information or other misconduct on the part of Employee, the Company may recover
any material portion of the Award based upon the misrepresentation or misconduct
by the Employee.


(c)Notwithstanding anything to the contrary in this Agreement, the Company shall
seek recovery of any benefits provided hereunder to Employee (in the form of
cash or otherwise) if the Company is required to do so by applicable law,
including, but not limited to, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any regulations
promulgated thereunder, or any rule promulgated by the Securities and Exchange
Commission, to seek recovery of the benefits provided under this Agreement.


6.
Award Not Exclusive



Receipt by Employee of the Award does not preclude the Company from making any
other award to Employee under the Plan or any other compensation plan for which
the Employee is eligible.
7.
No Guarantee of Employment



Neither this Agreement nor Award confers upon Employee any right with respect to
continuance of employment or other service with Company or any of its
affiliates, nor shall it interfere in any way with any right the Company or any
of its subsidiaries or affiliates would otherwise have to terminate, suspend, or
otherwise change or alter such Employee's employment or other service at any
time.
8.
Taxes



(a)Company has the right to make deductions from the Award in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law and may take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations. Employee agrees that any
withholding may not satisfy Employee's tax obligations and that notwithstanding
any Company action taken pursuant to this Section 8(a), the Employee shall be
ultimately responsible for all taxes related to, or associated with, the Award.


(b)Company makes no commitment or guarantee that any federal or state tax
treatment will apply or be available to Employee in connection with the Award.


9.
Severability



In the event that any provision of this Agreement or the Award is held illegal,
invalid, or unenforceable for any reason, such provision shall be fully
severable, but will not affect the remaining provisions of this Agreement and
the Award, and this Agreement and the Award shall be construed and enforced as
if the illegal, invalid, or unenforceable provision had never been included
herein or therein.
10.
Assignment



This Agreement and all of its terms, covenants and conditions shall inure to the
benefit of and shall be binding upon the undersigned parties, and may not be
assigned by Employee without the written consent of the Company, which consent
may be withheld, conditioned or delayed by the Company at its sole discretion.




--------------------------------------------------------------------------------




11.
Amendment and Waiver



This Agreement may be amended, superseded, cancelled, renewed or extended only
by a written instrument signed by each of the parties or, in the case of a
waiver, by the party or parties waiving compliance. No delay on the part of any
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, nor will any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege preclude any further
exercise such right, power or privilege or the exercise of any other such right,
power or privilege.
12.
Entire Agreement



This Agreement, together with the Plan and any Change in Control Agreement
between the Company and the Employee, constitute the entire agreement between
the parties and supersedes all other prior or contemporaneous agreements,
arrangements, undertakings and understandings, both written and oral, between
the parties to this Agreement relating to the Award.
13.
Governing Law: Venue



This Agreement, the Plan and the Award and the rights and obligations of the
parties hereunder and thereunder will be governed, construed and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws. Any legal action or proceeding brought by any party
arising out of or relating to this Agreement, the Plan or the Award must be
brought in state or federal courts sitting in Dallas County, Texas. Each party
submits to the exclusive jurisdiction of the state and federal courts sitting in
Dallas County, Texas for all legal actions and proceedings arising out of or
relating to this Agreement, the Plan or the Award.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
EMPLOYEE:






Name:
Title:
 
 
 
COMPANY:


[METROPCS COMMUNICATIONS, INC.]




By: Thomas Currier
Its: SVP Human Resources
 
 
 
COMPANY:


[Subsidiary entity, as applicable]




By:
Its:





--------------------------------------------------------------------------------










